Title: To Thomas Jefferson from John Bondfield, 28 June 1788
From: Bondfield, John
To: Jefferson, Thomas


          
            
              Sir
            
            Bordeaux 28. Juin 1788
          
          I have to acknowledge the receipt of your favor of the 17 Ulto.
          Under the Guard of the Prevost I found the Men mentioned in the Letter of Le. Cte. de Montmorin. One of them was an Englishman who had no claim to the protection of America, the Other an Irishman but who served part of the Campaign in the American Army and say’s married in Virginia. This man I took out and obtaind a passage on board the ship Comte d’Artois Capt. Young bound to Norfolk. A Vessel from Baltimore stranded on our Coast has   thrown a number of Seamen on our hands which until opportunity offers to get them passages or ship them in some of our outwardbound West Indiamen lays on me a charge that is rather heavy. Publick funds in cases of this nature ought to contribute. Captain Cain in the Ship Marquis de la Fayette takes four tho’ his Ships Company is more than Compleat, in navigation which requires the strictest Economy Every charge is considered. Extra provisions of two months at least for every Extra hand is felt, and my applications supported by the Laws of humanity are Imposts which the Publick ought to Support by an allowance ⅌ head to every Captain who should receive on board seamen thus situated to indemnify the provisions.
          The 125 Bottles of Haut Brion shall be shipt by the first Ship that sails from hence for Rouen or Havre. Inclosed is a Bill of Loading for two Cases of Muscat forwarded to the care of Geo. Clymer of Philadelphia to whom I have wrote to dispose of them agreable to orders he may receive from Le Cte. de Moustier.
          This part of the Kingdom ferments but has not committed any Act, restraind by respect for the Cheifs.
          I have the Honor to be Sir Your most Obedient Humble Servt.
          
            
              John Bondfield
            
          
        